ITEMID: 001-88721
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF DUBLAS v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 5 - Right to liberty and security;Violation of Article 6 - Right to a fair trial
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza
TEXT: 5. The applicant was born in 1972 and lives in Pruszcz Gdański.
6. On 8 June 2004 he was arrested by the police.
7. On 9 June 2004 the Gdańsk District Court (Sąd Rejonowy) decided to place the applicant in pre-trial detention as there were reasonable grounds for suspecting that he had been dealing in drugs. The court also cited the risk that the applicant would go into hiding, in view of the likelihood of a heavy sentence.
8. On 2 September and 4 November 2004 the applicant’s detention was extended. In addition to the two grounds given previously, the District Court cited the need to ensure the proper conduct of the investigation.
9. On 26 October 2004 the applicant was indicted before the Gdańsk District Court. His pre-trial detention was subsequently extended.
10. As the length of the applicant’s detention had reached the statutory timelimit of two years laid down in Article 263 § 3 of the Code of Criminal Procedure (Kodeks postępowania karnego), the District Court made a series of applications to the Gdańsk Court of Appeal (Sąd Apelacyjny) for the applicant’s detention to be extended beyond that term. On 18 May and 17 August 2006 the Gdańsk Court of Appeal granted the applications and extended his detention, citing the reasonable suspicion against the applicant and the length of the sentence that was likely to be imposed. The Court also considered that the District Court could not be held responsible for not having completed the trial as there had been objective procedural difficulties in hearing all the witnesses.
11. The first hearing was held on 21 January 2005. Subsequently, hearings were held at regular intervals.
12. The applicant’s applications for release from detention and his appeals against the decisions extending the preventive measure were dismissed.
13. On 17 October 2006 the Gdańsk Court of Appeal extended the applicant’s detention until 20 November 2006. It cited the reasonable suspicion against the applicant and found that detention was necessary to secure the proper conduct of the proceedings given the likelihood of a heavy sentence.
14. The applicant’s detention on remand was not extended beyond that date and on 20 November 2006 he was released.
15. On 4 August 2006 the applicant lodged a complaint under section 5 of the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”). On 3 November 2006 the Gdańsk Regional Court dismissed the complaint, finding that the trial had been conducted speedily and with no periods of inactivity.
16. The proceedings are still pending before the trial court.
17. The relevant domestic law and practice concerning pre-trial detention (aresztowanie tymczasowe), the grounds for its extension and release from detention, and the rules governing other “preventive measures” (środki zapobiegawcze) are set out in the Court’s judgments in the cases of Gołek v. Poland (no. 31330/02, §§ 27-33, 25 April 2006), and Celejewski v. Poland (no. 17584/04, §§ 22-23, 4 August 2006).
18. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings are stated in the Court’s decisions in the cases of Charzyński v. Poland (no. 15212/03 (dec.), §§ 1223, ECHR 2005-V), and Ratajczyk v. Poland (no. 11215/02 (dec.), ECHR 2005VIII) and judgment in the case of Krasuski v. Poland (no. 61444/00, §§ 34-46, ECHR 2005-V).
VIOLATED_ARTICLES: 5
6
